ORMOND, J.
— We cannot perceive that the evidence offered is liable to the objection which led to its rejection by the Court. The evidence would explain why the note was given, and its consideration, but certainly this did not vary the terms of the written instrument. Proof that the note was to be paid in whole or in part, in a particular mode, is entirely consistent with its terms, and this, in our opinion, is the only effect that can be ascribed to the rejected testimony. It admits the making of the note, and that the amount is correct, but that it'was to be discharged pro tanto, by the debt due the plaintiff in error from McMahan, Murchie & Co. It would devolve on the plaintiff in error to prove the amount of that indebtedness, and to that extent it would be a payment of the note, and this defence could be made under the general issue which was pleaded in the cause.
The judgment of the Court below is reversed, and the cause •remanded ior further proceedings.